HOOD, Associate Judge.
Plaintiff sued for damages resulting from a collision between his taxicab and defendant’s automobile. From a judgment in favor of plaintiff defendant has appealed.
In view of the general finding for plaintiff we have to accept the evidence most favorable to his case. Viewed in that light the evidence tended to establish the following facts. The collision occurred about 5:30 p. m. on February 20, 1947, at the intersection of Nineteenth Street and Florida Avenue, Northwest. Snow was on the ground and was still falling at the time of the collision. Plaintiff was driving north on Nineteenth Street. The windshield wiper on his cab was working, both front windows were open, and the headlights were on. As plaintiff approached the intersection he came to a complete stop at a stop sign about 25 feet from the intersection and looked to his right and left. From that point he could see approximately 150 to 200 feet east on Florida Avenue to his right. He saw no car approaching and proceeded to the intersection where he again, looked to his right, then being able to see a distance of approximately 200 feet. Not seeing any approaching traffic on his right he proceeded into the intersection and when about one-third across saw defendant’s car approaching from the right, on the left of the center of the road. Plaintiff brought his taxicab to a stop but defendant’s car continued and the rear of it struck the front of the taxicab.
Defendant contends that the trial court was in error in ruling that he was negligent and that his negligence was the proximate cause of the accident. We think the evidence was ample to support those findings.
Defendant further contends that even if he was negligent the evidence shows as a matter of law that plaintiff was guilty of' contributory negligence.
Automobile collisions at street intersections nearly always present questions of fact. The credibility of witnesses must be passed on, conflicting testimony must be weighed, and inferences must be drawn. From this conflict and uncertainty the trier of facts, whether judge or jury, must determine the ultimate facts of the case. Only in exceptional cases will questions of negli*296gence, contributory negligence and proximate cause pass from the realm of fact to one of law. Unless the evidence is so clear and undisputed that fair-minded men can draw only one conclusion, the question's are factual and not legal.1
If, under the circumstances of this case, it be assumed that plaintiff was guilty of negligence as a matter of law in looking and failing to see,2 there still remains a question of fact whether such negligence was a contributing factor to the collision or whether defendant’s driving on1 the wrong side of the road was the sole and proximate cause. Although the evidence would have supported a finding of contributory negligence on plaintiff’s part, we cannot say that as a matter of law the evidence compelled such a finding.
Affirmed.

 McWilliams v. Shepard, 75 U.S.App. D.C. 334, 127 F.2d 18; Yellow Cab Co. v. Sutton, D.C.Mun.App., 37 A.2d 655. See also Lavender v. Kurn, 327 U.S. 645, 66 S.Ct. 740, 90 L.Ed. 916.


 Of. Brown v. Clancy, D.C.Mun.App., 43 A.2d 296; Capital Transit Co. v. Holloway, D.C.Mun.App., 35 A.2d 649. See also Landfair v. Capital Transit Company, App.D.C., 1948, 165 F.2d 255.